Detailed Action
This office action is a response to an application filed on 10/28/2020 in which claims  1-2,4 – 11, 13-18, and 20 are pending and ready for examination.
This application is a Submission Under 35 U.S.C. § 371 for U.S. National Stage Patent Application of International Application No.: PCT/CN2019/086470, filed May 10, 2019 entitled "METHODS, TERMINAL DEVICE AND BASE STATION FOR PHYSICAL DOWNLINK CONTROL CHANNEL MONITORING," which claims priority to International Application No.: PCT/CN2018/086580, filed May 11, 2018.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/28/2020 and 12/21/2021.
Drawings
The Examiner contends that the drawings submitted on 10/28/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 2, 4 – 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Jung United States Patent Application 20190313437 in view of Zhang United States Patent Application 20200245395.
With regards to Claims 1, 10, 18, 20, Jung teaches of  a method implemented at a terminal device, the terminal device being configured with a first CORESET resource for slot level scheduling ; receiving a downlink assignment for assigning physical downlink shared channel, PDSCH, resource to the terminal device;
 determining (501) at least part of control resource set, CORESET, resource that overlaps with the assigned PDSCH resource; ¶ [0073] In some embodiments, a UE may prioritize reception of signals and/or channels with explicit configuration in a DL BWP configuration of an active DL BWP if a number of RX spatial filters the UE can apply at a given time is limited. For example, if at least one CORESET for at least one type of PDCCH CSS that is within a bandwidth of the active DL BWP but indicated via a DL BWP configuration of a non-active DL BPW overlaps in time with a spatially (e.g., in terms of spatial RX parameters) non-QCLed UE-specific CORESET or UE-specific PDSCH of the active DL BWP,
 determining at least part of CORESET resource that overlaps with the assigned PDSCH resource comprises one of: determining the second CORESET resource that overlaps with the assigned PDSCH resource; and determining the first CORESET resource and the second CORESET resource that overlap with the assigned PDSCH resource; and skipping (506) physical downlink control channel, PDCCH, monitoring for the determined at least part of the CORESET resource; ¶ [0073] .. if the UE can apply only one RX spatial filter at a given time, the UE may skip monitoring occasions of the at least one type of PDCCH CSS. If the at least one CORESET for the at least one type of PDCCH CSS is indicated via the DL BWP configuration of the active DL BWP, the UE may prioritize reception of PDCCHs associated with the at least one type of PDCCH CSS over monitoring the UE-specific CORESET and/or reception of UE-specific PDSCH during at least the overlap period if the spatial RX filter that is needed for the UE-specific CORESET.

Jung teaches the invention substantially as recited above. However, Jung does not teach where the terminal device being configured with a first CORESET resource for slot level scheduling and a second CORESET resource for mini-slot level scheduling. Zhang in the same field of endeavor teaches in  ¶[0062] Therefore, a numerology may have more than one TTI, for instance, each with a different time duration (e.g., in microseconds or milliseconds). In example cases in which slot level scheduling and mini-slot level scheduling are supported by NR systems, and in cases in which the gNB can schedule data transmissions to the same UE at slot level or mini-slot level within the same numerology or over more than one numerology, the data transmission timer interval (e.g., the time duration between consecutive data transmission occasions) can be variable.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung.

One would have been motivated to modify Jung in this manner so that skipping PDCCH monitoring for the determined at part of the CORESET resource can be done for any numerology.

With regards to Claims 2, 11, Jung teaches of performing PDSCH reception within the determined at least part of the CORESET resource; ¶[0073].. and/or reception of UE-specific PDSCH, and the at least one CORESET reception are different and the UE is not capable of applying more than one spatial RX filter at a given time instance.

With regards to Claims 4, 13, Jung teaches where determining at least part of CORESET resource that overlaps with the assigned PDSCH resource comprises: determining user specific search space in CORESET resource that overlaps with the assigned PDSCH resource; ¶ [0064] In some embodiments, a network entity may configure partially or fully overlapping (e.g., in a frequency domain) BWPs for a UE. In such embodiments, the partially or fully overlapping BWPs may have the same or different common and/or dedicated radio resource configurations such as PDCCH, PDSCH, RACH, PUSCH, and/or PUCCH configurations. 

With regards to Claim 5, Jung teaches where the determining and skipping are performed according to pre-configuration in the terminal device; ¶ [0136] In some embodiments, the processor skips a monitoring occasion of the corresponding search space if the control resource set overlaps in time with a user equipment-specific control resource set from the first bandwidth part configuration or a user equipment-specific physical downlink shared channel of the first downlink bandwidth part, and the user equipment applies only one receive spatial filter at a given time and the control resource set is not quasi-co-located with the user equipment-specific control resource set or the user equipment-specific physical downlink shared channel in terms of spatial receive parameters during the monitoring occasion.

With regards to Claims 6, 14, Jung teaches of receiving configuration information from one or more of system information, dedicated radio resource control, RRC, signaling, and downlink control information, DCI; ¶ [0059] In some configurations, for a UE in an RRC CONNECTED state, if the UE's active DL BWP in a PCell is configured with a Type0-PDCCH CSS (and optionally Type0A-PDCCH CSS, Type1-PDCCH CSS, and/or Type2-PDCCH CSS), the UE may acquire broadcast SI of interest within the UE's active BWP. In certain configurations, a UE may receive a DCI format with a CRC scrambled by a P-RNTI, DCI for PDCCH-ordered random access procedure, DCI for a random access response (e.g., via Msg2), and DCI for contention resolution (e.g., via Msg4) in an active DL BWP of a PCell. In various configurations, if neither Type0-PDCCH CSS nor Type0A-PDCCH CSS is configured in an active DL BWP of a PCell, a network entity (e.g., gNB) may provide a UE with SI via dedicated signaling.

and wherein the determining and skipping are performed according to the configuration information.  ¶ [0119] In some embodiments, the method further comprises skipping a monitoring occasion of the corresponding search space if the control resource set overlaps in time with a user equipment-specific control resource set from the first bandwidth part configuration or a user equipment-specific physical downlink shared channel of the first downlink bandwidth part.

With regards to Claims 7, 15, Jung teaches where the configuration information comprises a parameter configured to one of enable and disable the terminal device with respect to the determining and skipping; ¶ [0095] In some embodiments, the method 500 further comprises skipping a monitoring occasion of the corresponding search space if the control resource set overlaps in time with a user equipment-specific control resource set from the first bandwidth part configuration or a user equipment-specific physical downlink shared channel of the first downlink bandwidth part, wherein the user equipment applies only one receive spatial filter at a given time and the control resource set is not quasi-co-located with the user equipment-specific control resource set or the user equipment-specific physical downlink shared channel in terms of spatial receive parameters during the monitoring occasion.

With regards to Claims 8, 16, Jung teaches where the parameter takes the form of one of: a bitmap of multiple bits each corresponding to a CORESET type; and a single bit corresponding to one of all CORESET types  and only one CORESET type; ¶ [0088] Table 1 presents an example of a common PUCCH resource set configuration. A PUCCH resource indicator field of 3 bits and a downlink assignment index field of 2 bits in DCI format 1_0 may be used to dynamically select a PUCCH resource from a common PUCCH resource set with a size of up to 32 PUCCH resources.
		
	With regards to Claims 9, 17, Jung teaches where the CORESET resource overlaps with the assigned PDSCH resource in one of a time domain and in both the time and a frequency domain; ¶ [0064] In some embodiments, a network entity may configure partially or fully overlapping (e.g., in a frequency domain) BWPs for a UE. In such embodiments, the partially or fully overlapping BWPs may have the same or different common and/or dedicated radio resource configurations such as PDCCH, PDSCH, RACH, PUSCH, and/or PUCCH configurations.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462